DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Amendment
The amendment of 02/22/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 1 and 3-7 have been amended.
The amendments of the paragraph [0352] of the specification regarding the change to “the figure” have overcome the objections of specification set forth in the last Office Action. The objection has been withdrawn.
The amendments of claims 3-6 regarding the removal of the claim terms “a hydrogen atom or a deuterium atom” have overcome the rejections of claims 6 and 16 under 35 U.S.C. 112(b) and the rejections of claims 6 and 16 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 1 and 3-7 have overcome:
the rejections of claims 1-4, 7-8, 12-14, and 17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (KR 2014/0094408 A – the original document is referred to for figure/table/diagram and the machine-translated English document is referred to for the remainder body of the patent; and for paragraph [033], an oral spot translation was relied upon), 
the rejections of claims 1 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Gelmi et al. (“Oxazol-5(4H)-ones Part 7. New Synthesis of Oxazolo[5,4-b]pyridines”, J. Chem. Soc. Perkin Trans. 1992, page 701, hereafter Gelmi), 
the rejections of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Hamaguchi et al. (JP 2016/119355 A, machine translated English version is referred to, hereafter Hamaguchi).
the rejections of claims 7-12 and 17-20 under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2014/0094408 A – the original document is referred to for figure/table/diagram and the machine-translated English document is referred to for the remainder body of the patent; and for paragraph [033], an oral spot translation was relied upon), and
the rejections of claims 7-8 and 15 under 35 U.S.C. 103 as being unpatentable over Gelmi et al. (“Oxazol-5(4H)-ones Part 7. New Synthesis of Oxazolo[5,4-b]pyridines”, J. Chem. Soc. Perkin Trans. 1992, page 701) in view of Iijima et al. (JP 2016058205 A, a machine translated English document is referred to, hereafter Iijima) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 21 through the last paragraph of page 22 of the reply filed 02/22/2022 regarding the rejections of claims 1-4, 7-8, 12-14, and 17 under 35 U.S.C. 102(a)(1) by Park, the rejections of claims 1 and 5 under 35 U.S.C. 102(a)(1) by Gelmi, the rejections of claim 1 under 35 U.S.C. 102(a)(1) by Hamaguchi, claims 7-12 and 17-20 under 35 U.S.C. 103 over Park, and the rejections of claims 7-8 and 15 under 35 U.S.C. 103 over Gelmi/Iijima set forth in the Office Action of 11/24/2021 have been considered. 
Applicant argues that claim 1 has been amended such that none of the cited references alone or in combination teach or suggest each and every limitation of the claimed invention.
The rejections have been withdrawn, rendering this argument moot. New ground of rejections have been applied using Park, Iijima, and Hamaguchi in this Office Action.
Applicant’s arguments see the last paragraph of page 21 through the last paragraph of page 22 of the reply filed 02/22/2022 regarding the rejections of claims 1, 6-7, 10, and 16 under 35 U.S.C. 103 over Hamaguchi set forth in the Office Action of 11/24/2021 have been considered. 
Applicant argues that claim 1 has been amended such that none of the cited references alone or in combination teach or suggest each and every limitation of the claimed invention. 
The rejections refer to the Modified compound of Hamaguchi (2) (see paragraph 111 of the last Office Action).

    PNG
    media_image1.png
    239
    616
    media_image1.png
    Greyscale

The compound has identical structure as Applicant’s formula (1) of claim 1, wherein Ar1 is a substituted condensed polycyclic aromatic group; Ar2 is hydrogen; at least one of Ar1 and Ar2 is a substituted condensed polycyclic aromatic group; the substituent on Ar1 is phenyl; Y1 is a substituted or unsubstituted heterocyclic group (pyridyl); X is an oxygen atom; Z1 and Z2 are each nitrogen atom, when Z1 is a nitrogen atom, X is an oxygen atom and Ar1 is not unsubstituted phenyl, meeting all the limitations of claim 1. 
The rejections are maintained and updated.
Applicant further argues that Park, Gelmi, Iijima, and Hamaguchi encompass billions of compounds and there is no particular teaching which would lead to the compounds claimed such that nothing in the cited reference would render the claimed invention obvious to one of ordinary skill in the art without resorting to undue experimentation or impermissible hindsight reconstruction. 
Respectfully, the Examiner does not agree.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the rejections of Hamaguchi, the modification is made by substituting a substituent group at the position corresponding to the Y1 of Formula 1 of claim 1.
Hamaguchi teaches that B1 to B3 of Formula (2) of Hamaguchi can be C, N, or O, wherein each of these atoms can be substituted by H or a substituent ([139]). Hamaguchi exemplifies methyl and pyridyl as the substituent ([129]; and Compound T-59 of Hamaguchi). 
Thus, it would have been obvious to one of ordinary skill in the art to have modified the compound T-41 of Hamaguchi by substituting the methyl group corresponding to B2 of Formula (2) of Hamaguchi with a pyridyl group, as taught by Hamaguchi.
The substitution of methyl with pyridyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A pyridyl group is a preferred exemplified substituent group. Choice of pyridyl from the exemplified substituents at position B2 of formula (2) of Hamaguchi would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E).
For at least these reasons, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “Ar1 and Ar3 are not unsubstituted phenyl.” However, it appears that there is no Ar3 in Chemical Formula 1. It is unclear which variable corresponds to the variable Ar3, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean “Ar1 is not unsubstituted phenyl”.
Regarding claims 2-20, claims 2- 20 are rejected due to the dependency from claim 1.

Claims 2-4, 12-14, and 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 2-4, Applicant recites “Y2 represents …, or alkyl” in claim 2, “Y3 represents …, or alkyl” in claim 3, and “Y4 represents …, or alkyl” in claim 4.
However, claim 1 does not allow the substituent Y1 to be alkyl, wherein Y1 is the genus structure of the species structure Y2, Y3, and Y4. Currently claims 2-4 are dependent from claim 1. Therefore, claims 2-4 fail to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claims 12-14 and 17-20, claims 12-14 and 17-20 are rejected due to the dependency from claims 2-4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as anticipated by Nakamura et al. (US 2008/0093981 A1, hereafter Nakamura).
Regarding claims 1-2 and 4, Nakamura discloses a compound (Formula (1) in [015]-[017]) used as electron injection layer material of an organic electroluminescent device.
Nakamura exemplifies a specific compound (Formula (3) in [018]).

    PNG
    media_image2.png
    264
    671
    media_image2.png
    Greyscale

The Formula (3) of Nakamura has identical structure as Applicant’s Formula (1) of claim 1, wherein Ar1 is an unsubstituted aromatic hydrocarbon group (phenyl); Ar2 is a hydrogen atom; Y1 is a substituted or unsubstituted aromatic hydrocarbon group (biphenyl); X is an oxygen atom or a sulfur atom; Z1 and Z2 are each carbon atom, meeting all the limitations of claims 1-2 and 4. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7-8, 11-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2008/0093981 A1).
Regarding claim 3, the compound of Nakamura (Formula (3)) reads on all the features of claims 1-2 and 4 as outlined above.
The substitution position of Ar1 group phenyl does not reads on the limitation of claim 3; however, Nakamura does teach that the substituents at the positions R1 through R4 of the general Formula (1) of Nakamura can be hydrogen or a substituted or unsubstituted aryl group ([017]). Nakamura exemplifies an unsubstituted phenyl as the substituent at one of R1-R4 (Formula (3) in [018]); thus, an unsubstituted phenyl is an exemplified alternative substituent at the positions R1-R4 of Formula (1) of Nakamura.
Furthermore, the Formula (3) of Nakamura is a position isomer of the claimed compound of claim 3.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the Formula (3) of Nakamura such that the substituent phenyl group is substituted to the position corresponding to R2 of Formula (1) of Nakamura. A compound in which the phenyl group is substituted to the position corresponding to R2 of Formula (1) would represent a position isomer of the Formula (3) of Nakamura. One of ordinary skill in the art would expect that the compound having each respective structure would act in similar manner. Furthermore, hydrogen and the phenyl group are alternative options at R2 of Formula (1) of Nakamura. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The modification provides the Modified compound of Nakamura which has identical structure as Formula (3) of Nakamura except that the substitution position of the phenyl group is the position corresponding to R2 of Formula (1) of Nakamura, meeting all the limitations of claim 3. 
Regarding claims 7-8, 11-14, 17, and 20, the compound of Nakamura (Formula (3)) and the Modified compound of Nakamura read on all the features of claims 1-4 above.
Nakamura does not discloses a specific organic electroluminescent device comprising Formula (3) of Nakamura.
Nakamura discloses an organic electroluminescent device (Fig. 1, [051]) comprising an anode (101), a light emitting layer (102), an electron injection layer (104), and a cathode (103), wherein the electron injection layer comprises the compounds of Nakamura (Formula (1)).
Both Formula (3) and the Modified compound of Nakamura are encompassed by Formula (1) of Nakamura.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified compound of Nakamura (Formula (3) or the Modified compound of Nakamura) by incorporating it in the electron injection layer of the organic electroluminescent device of Nakamura, as taught by Nakamura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of known electron injection layer materials represented by the Formula (1) of Nakamura in the device of Nakamura would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Formula (3) of Nakamura would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified organic electroluminescent device of Nakamura comprising an electrode (anode) , a light emitting layer, an electron injection layer comprising Formula (3) of Nakamura (or the Modified compound of Nakamura), and a cathode, meeting all the limitations of claims 7, 11-14, and 20.
The electron injection layer comprising Formula (3) of Nakamura (or the Modified compound of Nakamura) is equated with electron transporting layer because the layer comprising Formula (3) of Nakamura (or the Modified compound of Nakamura) is capable of transporting electrons from the cathode to the light emitting layer, meeting all the limitations of claims 8 and 17.

Claims 7, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2008/0093981 A1) in view of Kondakova et al. (US 2006/0134460 A1, hereafter Kondakova).
Regarding claims 7, 10, 12, and 19, the Compound of Nakamura (Formula (3)) reads on all the features of claim 1-2 and 4, as outlined above.
Nakamura does not disclose a specific device wherein the compounds of Nakamura is used as the light emitting layer material.
Kondakova discloses an organic electroluminescent device comprising an anode, a light emitting layer, and a cathode ([365]-[373], [222], Fig. 1), wherein the light emitting layer comprises a hole transporting cohost and an electron transporting cohost ([020]).
Kondakova teaches a desirable electron transporting cohost can be any suitable electron transporting compound such as a benzazole compound ([089]). The Compound of Nakamura (Formula (3)) is a benzazole compound.
Kondakova teaches that the light emitting layer containing more than one host material provides improved film morphology, electrical properties, light emission efficiency, and lifetime ([022]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Nakamura (Formula (3)) by using it as the electron transporting cohost of the device of Kondakova as taught by Nakamura and Kondakova.
The motivation of doing so would have been to provide improved film morphology, electrical properties, light emission efficiency, and lifetime, based on the teaching of Kondakova.
Nakamura teaches that the compounds of Nakamura can be used as electron injecting and transporting layer materials ([051]). The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, Compound of Nakamura (Formula (3) is a known benzoxazole compound used as electron injection and/or transporting layer material. Substitution of the electron transporting cohosts in the device of Kondakova would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides an organic electroluminescent device of Nakamura as modified by Kondakova comprising an anode, a light emitting layer comprising an electron transporting cohost (Formula (3) of Nakamura) and a hole transporting cohost, and a cathode, meeting all the limitations of claims 7, 10, 12, and 19.

Claim 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2014/0094408 A – the original document is referred to for figure/table/diagram and the machine-translated English document is referred to for the remainder body of the patent; and for paragraph [033], an oral spot translation was relied upon, hereafter park).
Regarding claims 1-4, 7-8, 12-14, and 17, Park discloses a compound of Formula 1 ([042]).

    PNG
    media_image3.png
    176
    419
    media_image3.png
    Greyscale

In Formula 1 of Park, Ar1 and Ar2 can be a C6-C60 aryl group or a C2-C60 heterocyclic group having at least one heteroatom of O, N, S, Si, or P; L1 can be phenyl, naphthalene, or biphenyl; HAr can be a C2-C30 heterocyclic group having at least one O, N, S, Si, or P (the 3rd paragraph from the bottom of page 15 through the 3rd paragraph of page 16).
Park exemplifies Compounds 1-43 ([063]) and 1-61 ([064]). 

    PNG
    media_image4.png
    319
    865
    media_image4.png
    Greyscale

Park discloses organic electroluminescent device (Examples 119 and 137 in Table 6 of [333]-[334]; page 33, paragraph 4) comprising an electrode (anode, ITO), a light emitting layer (Ir(ppy)3 as a dopant and CBP as a host), a hole blocking layer (BAlq), an electron transport layer (Compound 1-43 or Compound 1-61), an electron injection layer, and an electrode (cathode, Al), wherein the electron transport layer is an organic layer.
The Compounds 1-43 and 1-61 have benzene and naphthalene at the position corresponding to L1 of the general Formula 1 of Park.; however, Park does teach that L1 can be phenylene, naphthalene, or biphenylene (the 2nd paragraph from the bottom of page 15).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compounds 1-43 and 1-61 of Park by substituting the group corresponding to L1 of Formula 1 (i.e. phenylene in Compound 1-43 and naphthalene in Compound 1-61) with biphenylene, as taught by Park.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, phenylene, naphthalene, and biphenylene are alternative options at the position L1 of the general Formula 1 of Park. The substitutions of the phenylene or naphthalene with a biphenylene group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the choice of a biphenylene group would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides Modified Compounds of Park (1) and (2) as shown below.

    PNG
    media_image5.png
    306
    506
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    293
    512
    media_image6.png
    Greyscale

The Modified Compounds of Park (1) and (2) have identical structure as Chemical Formula 1 of claim 1, wherein Ar1 is a substituted aromatic hydrocarbon group (a substituted phenyl); Ar2 is a hydrogen atom; wherein the substituent on Ar1 is phenyl (a substituted phenyl); Y1 is an unsubstituted aromatic hydrocarbon group (an unsubstituted phenyl); X is an oxygen atom or a sulfur atom; Z1 and Z2 are each carbon atom, meeting all the limitations of claims 1-4.
The modification also provides the Modified organic electroluminescent device (1) comprising an electrode (anode, ITO), a light emitting layer (Ir(ppy)3 as a dopant and CBP as a host), a hole blocking layer (BAlq), an electron transport layer (the Modified Compound of Park (1)), an electron injection layer, and an electrode (cathode, Al), wherein the electron transport layer is an organic layer, meeting all the limitations of claims 7-8, 12-13, and 17.
The modification also provides the Modified organic electroluminescent device (2) comprising an electrode (anode, ITO), a light emitting layer (Ir(ppy)3 as a dopant and CBP as a host), a hole blocking layer (BAlq), an electron transport layer (the Modified Compounds of Park (2)), an electron injection layer, and an electrode (cathode, Al), wherein the electron transport layer is an organic layer, meeting all the limitations of claims 7-8, 14, and 17.
Regarding claims 9 and 18, the Modified compound of Park (1) and (2) read on all the features of claims 1-4 as outlined above and the Modified organic electroluminescent device (1) reads on all the features of claims 7-8, 12-13, and 17 as outlined above. 
 The modification also provides the Modified organic electroluminescent device (1) comprising an electrode (anode, ITO), a light emitting layer (Ir(ppy)3 as a dopant and CBP as a host), a hole blocking layer (BAlq), an electron transport layer (the Modified Compound of Park (1)), an electron injection layer, and an electrode (cathode, Al), wherein the electron transport layer is an organic layer.
Park teaches the claimed invention above but fail to teach that the layer comprising the Modified compound of Park (1) of the Modified organic electroluminescent device of Park (1) is a hole blocking layer.
It is reasonable to presume that the layer comprising the Modified Compound of Park (1) of the Modified organic electroluminescent device of Park (1) is a hole blocking layer.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Park teaches that the electron transport layer of the organic electroluminescent device of Park can serve as a hole blocking layer (page 14, paragraph 1).
Therefore, the electron transport layer comprising the Modified compound of Park (1) is equated with a hole blocking layer.
The Modified organic electroluminescent device of Park (1) is equated with a device comprising an electrode (anode), a light emitting layer, a hole blocking layer comprising the Modified compound of Park (1), an electron injection layer, and an electrode (cathode), wherein the hole blocking layer is equated with an organic layer, meeting all the limitations of claims 9 and 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Modified organic electroluminescent device of Park (1) is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Regarding claims 10 and 19, the Modified compound of Park (1) and (2) read on all the features of claims 1 as outlined above.
Park discloses an organic electroluminescent device (Fig. 1; and the 2nd paragraph from the bottom of page 13) comprising an electrode (anode, “120”), a light emitting layer (“150”), an electron transport layer (“160”), an electron injection layer (“170”), and an electrode (cathode, “180”).
It is noted that the paragraph [033] of the original Korean document has not been accurately translated in the attached machine-translated English document (the 3rd paragraph of page 14); thus, an oral spot translation is relied upon for paragraph [033]. 
The original disclosure ([033]) is shown below.

    PNG
    media_image7.png
    130
    587
    media_image7.png
    Greyscale

The oral spot translation of the paragraph [033] is as followed.
“The compound according to the present invention can be used in the hole injection layer (130), the hole transport layer (140), the electron transport layer (160), the electron injection layer (170), the host or the dopant of the light emitting layer (150), or the material of the capping layer”.
Thus, according to the original disclosure ([033]), Park teaches that the compounds of Park can be used as the host material of the light emitting layer, the electron transport layer material, or the electron injection layer material.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Park by using the Modified Compound Park (1) as the host material of the light emitting layer of the device of Park, as taught by Park.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the Modified compound of Park (1) is a known host material of a light emitting layer based on the teaching of Park ([033]). Substitution of the host material of the light emitting layer of the light emitting layer of the device of Park would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides an organic electroluminescent device comprising an electrode (anode), a light emitting layer comprising the Modified compound of Park (1) used as the host material, an electron transport layer, an electron injection layer, and an electrode (cathode), wherein the light emitting layer is equated with an organic layer, meeting all the limitations of claims 10 and 19 (as well as claims 7 and 12).
Regarding claims 11 and 20, the Modified compound of Park (1) reads on all the features of claim 1 as outlined above. 
Park discloses an organic electroluminescent device (Fig. 1; and the 2nd paragraph from the bottom of page 13) comprising an electrode (anode, “120”), a light emitting layer (“150”), an electron transport layer (“160”), an electron injection layer (“170”), and an electrode (cathode, “180”).
As outlined above, according to the oral spot translation of the original disclosure ([033]), Park teaches that the compounds of Park can be used as the host material of the light emitting layer, the electron transport layer material, or the electron injection layer material.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Park by using the Modified compound of Park (1) as the electron injection layer material, as taught by Park.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the Modified compound of Park (1) is a known electron injection layer material based on the teaching of Park ([033]). Substitution of the electron injection layer materials of the device of Park would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides an organic electroluminescent device comprising an electrode (anode), a light emitting layer, an electron transport layer, an electron injection layer comprising the Modified compound of Park (1), and an electrode (cathode), wherein the electron injection layer is equated with an organic layer, meeting all the limitations of claims 11 and 20 (as well as claims 7 and 12).

Claims 1, 6-7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (JP 2016/119355 A, machine translated English version is referred to, hereafter Hamaguchi).
Regarding claims 1 and 6, Hamaguchi discloses a delayed fluorescent emitting compound represented by Formula (A) of Hamaguchi ([127]-[128]), wherein A represents an acceptor site; I is an integer of 1 to 4; D represents a donor site; m is an integer of 1 to 4; and L represents a 2 valent linking group ([129]).

    PNG
    media_image8.png
    214
    499
    media_image8.png
    Greyscale


Hamaguchi teaches the acceptor site can have a structure represented by Formula (2) ([136]-[137]), wherein A1 to A4 can be CR1 or N; two of A1 to A4 are N; R1 can be hydrogen or a substituent; ring B can be heterocyclic group; B1 to B3 can be C, N, or O, wherein each of these atoms can be substituted by H or a substituent ([139]).
Hamaguchi exemplifies various structure to be used as the donor ([148]).
Hamaguchi exemplifies methyl, phenyl, and pyridyl as the substituent ([129]). Hamaguchi teaches that an alkyl group, an aromatic hydrocarbon group, and an aromatic heterocyclic group are preferred examples of the substituents ([129]).

    PNG
    media_image9.png
    370
    698
    media_image9.png
    Greyscale

Hamaguchi exemplifies Compound T-41 ([154]) comprising a donor and an acceptor (each of them are marked in the figure above).
The Compound T-41 has similar structure as the claimed compound of Chemical Formula 6 in claim 6. The only difference is that the Compound T-41 has methyl substituent at oxazole ring (marked an arrow in the figure above), while Applicant’s Chemical Formula 6 require the substituent be a substituted or unsubstituted aromatic hydrocarbon, aromatic heterocyclic group, or condensed polycyclic aromatic group.
However, Hamaguchi does teach that the variable B2 of Formula (2) can be a substituted carbon wherein the substituent can be an aromatic heterocyclic group ([139], [129]). Hamaguchi further teaches that an aromatic heterocyclic group is a preferred substituent group ([129]). Furthermore, Hamaguchi discloses a pyridyl group as a specific example of the substituent at the position corresponding to the B2 of Formula (2) (See Compound T-59 in [155]; and see the structure marked by a dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound T-41 of Hamaguchi by substituting the methyl group corresponding to B2 of Formula (2) of Hamaguchi with a pyridyl group, as taught by Hamaguchi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both methyl and pyridyl are the preferred substituents. Thus, the substitution of methyl with pyridyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A pyridyl group is a preferred exemplified substituent group. Choice of pyridyl from the exemplified substituents at position B2 of formula (2) of Hamaguchi would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the following compound.

    PNG
    media_image10.png
    231
    641
    media_image10.png
    Greyscale

The modification provides Modified compound of Hamaguchi (1) which has identical structure as Applicant’s formula (1) of claim 1, wherein Ar1 is a substituted condensed polycyclic aromatic group; Ar2 is alkyl; at least one of Ar1 and Ar2 is a substituted condensed polycyclic aromatic group; the substituent on Ar1 is phenyl; Y1 is a substituted or unsubstituted heterocyclic group (pyridyl); X is an oxygen atom; Z1 and Z2 are each nitrogen atom, when Z1 is a nitrogen atom, X is an oxygen atom and Ar1 is not unsubstituted phenyl, meeting all the limitations of claim 1.
The modified compound of Hamaguchi (1) has similar structure as Chemical Formula 6 of claim 6. The only difference is that the modified compound of Hamaguchi (1) has methyl substituent at the position corresponding to Ar2 of Formula (1) (marked by an arrow in the figure above).
The oxazolopyrimidine ring of the modified compound of Hamaguchi (1) corresponds to the Formula (2) of Hamaguchi ([136]-[137]). Hamaguchi teaches that A1 through A4 of Formula (2) of Hamaguchi can be CR1 or N, wherein the R1 can be hydrogen or a substituent.
Hamaguchi exemplifies various fused-azole ring structures represented by the Formula (2) of Hamaguchi, wherein the fused pyrimidine unit is substituted by only hydrogen (Examples include Compounds T-3, T-4, T-5, T-6, etc. in [151]). Therefore, hydrogen is a known exemplified substituent at the position R1 of the compound of Formula (2) of Hamaguchi. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified compound of Hamaguchi (1) by substituting the methyl group between the nitrogen atoms of the pyrimidine ring with a hydrogen atom, as taught by Hamaguchi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both methyl and hydrogen are exemplified optional substituents of the carbon positioned at any of A1 through A4 of Formula (2) of Hamaguchi. Thus, the substitution of methyl with hydrogen would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The hydrogen atom is one of finite number of exemplary substituents of the compound of Formula (2) of Hamaguchi. Choice of hydrogen atom from the exemplified substituents at any of the carbon positioned at A1 through A4 of formula (2) of Hamaguchi would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the following compound.

    PNG
    media_image1.png
    239
    616
    media_image1.png
    Greyscale

The modification provides Modified compound of Hamaguchi (2) which has identical structure as Applicant’s formula (1) of claim 1, wherein Ar1 is a substituted aromatic heterocyclic group; Ar2 is hydrogen; at least one of Ar1 and Ar2 is a substituted or unsubstituted aromatic heterocyclic group; the substituent on Ar1 is phenyl; Y1 is a substituted or unsubstituted heterocyclic group (pyridyl); X is an oxygen atom; Z1 and Z2 are each nitrogen atom, when Z1 is a nitrogen atom, X is an oxygen atom and Ar1 is not unsubstituted phenyl, meeting all the limitations of claim 1. Furthermore, the Modified compound of Hamaguchi (2) which has identical structure as Applicant’s formula (6) of claim 6, wherein Ar8 is a substituted aromatic heterocyclic group; Y6 is an unsubstituted aromatic heterocyclic group, meeting all the limitations of claim 6.
Regarding claims 7, 10, and 16, the Modified compound of Hamaguchi (2) reads on all the features of claims 1 and 6, as outlined above.
Hamaguchi discloses an organic electroluminescent device (“organic electroluminescent element” in [009]) comprising a pair of electrodes and an organic layer including a light emitting layer sandwiched between the pair of electrodes, wherein the light emitting layer comprise a delayed fluorescent compound. 
Hamaguchi does not disclose a specific organic electroluminescent device comprising the modified compound of Hamaguchi (2); however, Hamaguchi does teach the compound represented by Formula (A) of Hamaguchi is a delayed fluorescent emitting compound ([127]-[128]), and the Modified compound of Hamaguchi (2) is encompassed by the Formula (A) of Hamaguchi. Thus, the Modified compound of Hamaguchi (2) is a delayed fluorescent emitting compound.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Hamaguchi (2) by using the compound as the delayed fluorescent compound of the light emitting layer of the organic electroluminescent device of Hamaguchi, as taught by Hamaguchi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Modified compound of Hamaguchi (2) is within the scope of the delayed fluorescent compound of Formula (A) of Hamaguchi. Substitution of the delayed fluorescent compounds in the device of Hamaguchi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the modified organic electroluminescent device of Hamaguchi comprising a pair of electrodes and one or more organic layers sandwiched between the pair of electrodes, wherein the one or more organic layers include a light emitting layer containing the Modified compound of Hamaguchi (2), meeting all the limitations of claims 7, 10, and 16.

Claims 1, 5, 7-8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (JP 2016/058205 A, a machine translated English document is referred to, hereafter Iijima).
Regarding claims 1, 5, 7-8, 11, and 15, Iijima discloses a compound having formula (2) ([074]-[077]).

    PNG
    media_image11.png
    299
    691
    media_image11.png
    Greyscale

In Formula (2) of Iijima, X3 and X4 can be C; A7-A9 can be C, O, N, or S; when A7-A9 is O or S, R7-R9 represent an unshared electron pair; when A7-A9 is N, R7-R9 is H, a substituent, or an unshared electron pair; when A7-A9 is C, R7-R9 can be H or a substituent; B1-B4 can be C or N; when B1-B4 is C; R10-R13 is an unshared electron pair; when B1-B4 is C; R10-R13 is H or a substituent; and at least one of A7-A9 and B1-B4 is N ([076]).
Iijima exemplifies Compound I-24 ([105]). The Compound I-24 has sulfur atom at the position corresponding to A9 of Formula (2) of Iijima; however, Iijima does teach A9 can be oxygen ([076]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound I-24 of Iijima by substituting the sulfur atom at the position corresponding to A9 of Formula (2) of Iijima with oxygen, as taught by Iijima.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of sulfur with oxygen would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, there are four atoms to choose at the position A9 of Formula (2) of Iijima. The choice of oxygen would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified Compound I-24 of Iijima (1).

    PNG
    media_image12.png
    171
    595
    media_image12.png
    Greyscale

The Modified Compound I-24 of Iijima (1) has similar structure as the Applicant’s Formula (5). The only difference between the two compounds is that the Modified Compound I-24 of Iijima (1) has the substituent p-cyanophenyl is substituted to the thiazolopyridine backbone structure at the position corresponding to R12 of Formula (2) of Iijima; however, Iijima does teach that when B2 and B3 are each C, R11 and R12 can be H or a substituent, and the scope of the substituent at position R11 is identical to the scope of the substituent at position R12 as defined in paragraphs [073] and [077] of Iijima. Furthermore, the two compounds are position isomers.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the Modified Compound I-24 of Iijima (1) such that the substituent p-cyanophenyl group is substituted to the position 5 of the thiazolopyridine ring (i.e. the position corresponding to R11 of Formula (2)). A compound in which the p-cyanophenyl group is substituted to the position 5 of the thiazolopyridine would represent a position isomer of the Modified Compound I-24 of Iijima (2). One of ordinary skill in the art would expect that the thiazolopyridine compounds wherein the p-cyanophenyl group is substituted to any one of positions R11 and R12 of Formula (2) of Iijima would act in similar manner. Furthermore, hydrogen and the substituent p-cyanophenyl group are alternative options at R11 of Formula (2) of Iijima. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The modification provides the Modified Compound I-24 of Iijima (2).

    PNG
    media_image13.png
    150
    608
    media_image13.png
    Greyscale

The Modified Compound I-24 of Iijima (2) has identical structure as Applicant’s formula (1) of claim 1, wherein Ar1 is a substituted aromatic hydrocarbon group (p-cyanophenyl); Ar2 is hydrogen; at least one of Ar1 and Ar2 is a substituted aromatic hydrocarbon group; the substituent on Ar1 is cyano; Y1 is a substituted or unsubstituted condensed polycyclic aromatic group (dimethylfluorene); X is an oxygen atom; Z1 is a nitrogen atom; Z2 is a carbon atom, when Z1 is a nitrogen atom, X is an oxygen atom and Ar1 is not unsubstituted phenyl, meeting all the limitations of claim 1.
The Modified Compound I-24 of Iijima (2) has identical structure as Applicant’s formula (5) of claim 5, wherein Ar7 is a substituted phenyl group, where the substituent on Ar7 is cyano; and Y5 is a substituted or unsubstituted condensed polycyclic aromatic group, meeting all the limitations of claim 5.
Iijima discloses an organic electroluminescent device which includes an intermediate layer, wherein the intermediate layer contains a compound of formula (2) ([026]).
Iijima exemplifies an organic electroluminescent device (“third example” in [192]-[196], “300” in Fig. 4) comprising a first electrode (“conductive layer 1b”), an intermediate layer (served as “electron transport layer 3d” in [195]), a light emitting layer (“3c”), and a second electrode (“counter electrode 5c”), wherein the intermediate layer is equated with electron transport layer.
Iijima teaches that the intermediate layer comprising the compound of Iijima has electron injection property ([201]).
Iijima teaches that the compound of Iijima (formula (2) of Iijima) can be used as the material of the intermediate layer of the organic electroluminescent device ([031]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified Compound I-24 of Iijima (2) by using it as the electron transport layer (“intermediate layer”) of the organic electroluminescent device of Iijima, as taught by Iijima.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the Modified Compound I-24 of Iijima (2) is encompassed by Formula (2) of Iijima. The substitution of known electron transport layer materials represented by the Formula (2) of Iijima in the device of Iijima would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides an organic electroluminescent device comprising a first electrode, an electron transport layer comprising the Modified Compound I-24 of Iijima (2), a light emitting layer, and a second electrode, wherein the electron transport layer is an organic layer, meeting all the limitations of claims 7-8 and 15.
Iijima teaches that the intermediate layer comprising the compound of Iijima has electron injection property ([201]). Furthermore, the layer comprising the Modified Compound I-24 of Iijima (2) in the device is capable of injecting electron into the next layer (i.e. light emitting layer 3c or electron transport layer 3d in Fig. 4); therefore, the layer comprising the Modified Compound I-24 of Iijima (2) is equated with an electron injection layer, meeting all the limitations of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        




/SEOKMIN JEON/Examiner, Art Unit 1786